Title: To John Adams from Charles Lee, 14 March 1798
From: Lee, Charles
To: Adams, John



Sir
Philadelphia 14 march 1798

Beleiving it probable that if you communicate to Congress all the dispatches received from Paris they will be soon known to the Directory, and if known there before our envoys shall have left France that they some way or other, I am respectfully of opinion that they ought not to be communicated to Congress at this moment. I cannot suppose our envoys contemplated Pending their endeavours to adjust the differences between the two countries that their confidential communications would be laid before Congress. I never expected success to this mission nor is their any reasonable ground of hope that a possibility of success exists at this time, yet there being a possibility as our envoys think by remaining at Paris this possibility will be entirely frustrated in consequence of the Directory being informed of these dispatches. No doubt is entertained by me that the President should at some other time lay before Congress in confidence then papers, though some objections of an ordinary kind might be made to such a proceeding.
Mr. King has in his letter enjoined expressly that his letter containing information of a like kind, should not be communicated. What The injunction which he has expressed, I conceive is implied from the nature of the dispatches sent by our Envoys: And there is more reason for secrecy at this moment of the latter than of the former.
The President in a message may represent the state of our affairs with France, and recommend some defensive measures and whenever we shall hear of our envoys having left France re-infecta, he may recommend a formal declaration of war. I retain my opinion that a state of formal war will be the most adviseable, if the mission fails—
I am with perfect respect Sir / your most obedient servant

Charles Lee